DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0083007 (herein Jacob).
As to claim 1, Jacob in example 1c discloses a composition comprising 59 parts EPDM (V3666, reading on claimed component A), 12 parts polypropylene (Exxon PP 5341, reading on claimed component B), 4 parts Septon 2002 (reading on claimed component C) and 25 parts softening agent (Sunpar 150M, reading on claimed component D).  The ratio of C to D is 4/25 or 0.16.  All limitations are met.
As to claims 2 and 5, peroxide is utilized as a curative (paragraph 56) that cures the rubber component (paragraph 43), which is the EPDM rubber and the styrene elastomer.
As to claims 4 and 11, SEPTON 2002 is a styrene ethylene propylene styrene triblock copolymer formed by hydrogenated a triblock copolymer of styrene and isoprene.  See paragraph 87 and 36.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,500,561 (herein Yoshida).
As to claims 1, 3, 10,  Yoshida in example 1 in table 1 (note that several examples read on the instant claims) discloses a composition comprising 22.5 parts EPDM (reading on claimed component A, note that the oil extended EPDM is half EPDM and half oil), 11 parts PP (Exxon PP 5341, reading on claimed component B), 5.1 parts SEBS (reading on claimed component C) and 61 parts softening agent ( reading on claimed component D, note that component D comprises the mineral oil and the oil of EPDM).  The amounts are deduced from table 1.  The ratio of C to D is 5.1/61 or 0.08.  All limitations are met.
As to claims 2, 5 and 14-19, the examples utilizes a crosslinking agent, specifically Sunperox YPO which is an organic peroxide.  See col. 5, lines 35-45.  The rubber elastomer is crosslinked (EPDM is crosslinkable, see col. 2, lines 50-55).  Also note that component C is an elastomer that would get crosslinked.  Noting col. 5 that the composition gets crosslinked.
As to claims 4, 11, 12, 13, SEBS is a hydrogenated aromatic vinyl conjugated diene, wherein the conjugated diene is butadiene.  See col. 4, lines 1-20.  
As to claims 7-9, the composition is for automobile weather-stripping such as the trim of the door.  
As to claims 6 and 20, Yoshida is silent on the MFR.  However, the composition is the same and utilized for the same purposes.  The same composition would naturally have the same properties.  Further, the components in the examples (e.g. component A) have a melt flow under 230/2 of well within the claimed range.    In the examples, the composition is melt extruded at 220 oC, suggesting it is within the claimed range since it is workable (otherwise a melt flow too high would flow too quickly and a melt flow too low would not be flowable/processable).  In light of the discussion above, it is reasonable to take the position that the Yoshida composition would naturally have a MFR within the claimed range.

Claim(s) 1-2, 4-9, 11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2008/0069364 (herein Kang).
In setting forth the instant rejection, a machine translation has been relied upon.  For clarity, a new machine translation is supplied with the instant action.
As to claim 1, Kang discloses in example 3 a composition comprising 32 parts EPDM (reading on component (reading on claimed component A), 26 parts PP (Exxon PP 5341, reading on claimed component B), 5 parts SEBS (reading on claimed component C) and 37 parts softening agent ( reading on claimed component D, note that component D comprises the mineral oil and the oil of EPDM).  The amounts are deduced from table 1.  The ratio of C to D is 5/37 or 0.13.  All limitations are met.
As to claims 2, 5 and 15, Kang disclose that the composition comprises organic peroxide to crosslink the elastomers/rubbers (components A and C).  See page 3 and examples.  
As to claims 4 and 11, the SEBS is hydrogenated styrene butadiene styrene or styrene ethylene butylene styrene.  See examples and page 4.
As to claims 7-9, the composition is utilized in automobiles as e.g. door trim.  See page 2.
As to claims 6 and 20, Kang discloses that the composition has a MFR of 20 (example 3 in table 2) at 230oC.   The MFR is taken at 2.16 kg, a lower weight than the 10 kg as claimed.  Thus, it is reasonable to take the position that the MFR at 10 would be about 5 times bigger (10/2) and within the claimed range.  Further, the materials and the composition are the same and the material is melt extruded at 230 oC (page 5).   Moreover, Kang notes that the MFR if it is outside the range, it is not processable.  See page 3. In light of the discussion above, it is reasonable to take the position that the Yoshida composition would naturally have a MFR within the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764